DETAILED ACTION
	The instant application is a domestic filed 18 May 2020. Claims 1-5 are pending in the current application and are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The recitation “to inhibit the glycolytic process within cells in a subject by administering to said subject” in instant claim 1 is broadly and reasonably interpreted to include administering the composition to any subject, since all subjects have cells that utilize glucose for energy. 

The recitation “treating cancer in a subject comprising administering to said subject” in instant claim 2 is broadly and reasonably interpreted to include management and care of a subject, or prolonging the survival of the subject, reducing the severity of, or ameliorating one or more symptoms of a disorder. 

The recitation “treating viral infection in a subject comprising administering to said subject” in instant claim 4 is broadly and reasonably interpreted to include management and care of a subject, or prolonging the survival of the subject, reducing the severity of, or ameliorating one or more symptoms of a disorder.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "where a prodrug of D-lactic acid dimer is administered”.  There is insufficient antecedent basis for this limitation in the claim. Claim 3 depends from claim 2, which is directed to administering D-lactic acid dimer. This is a compound, and does not encompass prodrugs or derivatives thereof. 
The rejection can be overcome by canceling claim 3 or amending claim 2 to recite “and D-lactic acid or a prodrug thereof”. 
Claim 5 recites the limitation "where a prodrug of D-lactic acid dimer is administered”. Claim 5 is similarly indefinite for insufficient antecedent basis for this limitation. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lampidis et al. (IUBMB life, 2014, vol. 66, no. 2, pp. 110-121, cited in PTO-892) and Goldberg et al. (US Patent Application Publication No. 2018/0273464, cited in PTO-892).
Lampidis et al. teach 2-deoxy-D-glucose (2-DG) can be used for the treatment of most tumor cell types (p.110), predominantly due to inhibition of glycolysis (p.114, second para). Lampidis et al. teach 2-deoxy-D-glucose has been shown to inhibit viral replication (p.116-117). Lampidis et al. teach 2-DG interferes with genome replication in Kaposi’s sarcoma-associated herpesvirus KSHV, p.116, last para). Lampidis et al. teach 2-DG was therapeutic towards human papillomavirus (HPV).  Lampidis et al. teach approximately 10% of cancer incidences are viral-related, “and it is suggested that increased glucose uptake and aerobic glycolysis might be a common trait of viral infection. Therefore, regardless of its anti-viral mechanism, 2-DG could be preferentially enriched in infected cells and thus holds promise for treating viral-induced cancers, thereby significantly reducing the overall burden of these tumor types. Moreover, these effects of 2-DG might prove to also be effective in other non-cancerous diseases that are caused by viral infection” (p.117, left col, last para). 
Lampidis et al. do not expressly disclose administering D-lactic acid dimer for treating cancer (instant claims 1 and 2), or a prodrug thereof (instant claim 3).
Goldberg teaches D-lactic acid dimer sequesters L-lactate, a by-product of glycolysis that is overproduced by cancerous cells (para [0003]). Goldberg teaches local application of the D-lactic acid dimer onto or into tumors as a debulking agent, and to exert a tumoricidal effect (para [0006]). Goldberg also teaches administering prodrugs of D-lactic acid dimer to treat cancer, wherein the prodrug is a D-lactic acid oligomer having 3-6 repeating units of lactate (claim 3).

According to MPEP 2144.06: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Combining known therapies into a single therapy is a commonly applied method for identifying improved therapeutic outcomes with minimal adverse effect for the patient because each monotherapy is already known to be effective. Here, D-lactic acid dimer is mechanistically taught for sequestering lactic acid, and observed to have a tumoricidal effect and debulking effect on tumors in vitro,  while 2-deoxy-D-glucose was taught as a glycolytic inhibitor useful for the treatment of cancer. Thus, the skilled artisan would have been motivated to combine the two drugs wherein they each produce different effects for the treatment of cancer. 
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lampidis et al. and Goldberg et al. as applied to claims 1-3 above, and further in view of Nagy et al. (Viruses, January 2020, vol. 12, no. 56, pp.1-12, cited in IDS submitted 22 June 2020).
Lampidis et al. and Goldberg et al. teach as discussed above.
Lampidis et al. and Goldberg et al. do not expressly disclose administering D-lactic acid dimer for treating a viral infection (instant claim 4).
Nagy et al. teach oncogenic viruses induce aerobic glycolysis and lactate production during latent infections, like in other non-viral induced cancerous cells (p.7-8, bridging paragraph). Nagy et  al. teach 2-DG inhibited aerobic glycolysis by tombusvirus (p.3). 

According to MPEP 2144.06: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Combining known therapies into a single therapy is a commonly applied method for identifying improved therapeutic outcomes with minimal adverse effect for the patient because each monotherapy is already known to be effective. Here, 2-DG is therapeutically effective in inhibiting viral replication in viral-induced cancers including KSHV and HPV. Additionally, 2-DG was shown to inhibit aerobic glycolysis from tombusviruses. 
In addition, Nagy et al. recognize the production of L-lactate in patients infected with a viral-induced cancer. The use of D-lactic acid dimer to sequester lactic acid from cancerous cells has already been demonstrated. Thus, it would have been obvious to also administer D-lactic acid dimer to treat a viral-induced cancer during latent infection because of its ability to sequester lactic acid from lactic acid producing cancerous cells. In other words, the use of D-lactic acid dimer is a recognized solution for treating a subject having a condition wherein lactate is overproduced. Thus, the skilled artisan would have been motivated to combine the two drugs wherein they each produce different effects for the treatment of viral-induced cancer.
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 
Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623